By the Court.

The motion for a nonsuit must be allowed in this case, on the last ground taken by the counsel for the defendants, for we do not think that the first judgment referred to, was paid by Barclay Wilson or his administratrix alone within the meaning of the statute under which the proceeding has been taken, or that it was in fact so paid according to the evidence in the case; and not having been so paid, the plaintiff is not entitled to a scire facias, or an execution upon it against the surviving defendants in it.